Citation Nr: 1455339	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965, and from July 1966 to September 1970.  He died in February 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran died in February 2010.  The death certificate lists the immediate cause of death as congestive heart failure due to non-ischemic cardiomyopathy.

2. At the time of his death, the Veteran was service connected for bilateral acromioclavicular separation, instability and arthritis of the right knee, and fungus infection in both feet.

3. There had been no cardiovascular injury, disease, or event in service, or symptoms of cardiomyopathy in service or for many years thereafter.

4. The Veteran's cause of death, congestive heart failure due to non-ischemic cardiomyopathy, is not etiologically related to service.

5. There is no causal link between the service-connected disabilities and the Veteran's cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The Board finds that the VCAA notice requirements have been satisfied.  VA sent notice letters to the appellant in July 2010 before adjudication of the claim in the August 2011 rating decision and in April 2013 before readjudication of the claim in the May 2013 supplemental statement of the case (SSOC).  The notice letters informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The notice letters also provided the appellant with section 5103(a) DIC notice.  There is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  The record contains the Veteran's service treatment records (STRs), post-service treatment records, and the appellant's statements in support of the claim or issue on appeal.  VA also requested Social Security Administration (SSA) records and received a February 2014 response indicating that there are no medical records because either the Veteran did not file for SSA disability benefits or the Veteran filed for disability benefits but no medical records were obtained.

A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that an opinion is not "necessary to substantiate the claimant's claim for a benefit."  The Federal Circuit held in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), that 
38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, as discussed below, the weight of the lay and medical evidence of record shows that there was no in-service cardiovascular injury, disease, or event.  Accordingly, an examination or opinion is not necessary for disposition of the claim for service connection for the cause of the Veteran's death because there is no in-service injury, disease, or event to which the terminal assessment of the cause of the death could be related by medical opinion.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion which purported to provide a nexus between the Veteran's terminal assessment and an in-service event, injury, or disease would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The Board has considered whether a VA medical opinion is warranted to address the appellant's contention that the Veteran's terminal assessment of congestive heart failure due to non-ischemic cardiomyopathy is related to the three service-connected disabilities of bilateral acromioclavicular separation, right knee instability and arthritis, and fungus infection of both feet because these were the only physical problems at that time.  See September 2009 VA Form 9 statement.  However, as explained in more detail below, the appellant has not offered any assertion or theory as to the nature of the relationship or association between the cardiovascular disorder that caused the Veteran's death and the service-connected musculoskeletal and skin disorders.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (holding that, absent some evidence indicating a link or association between a disease or disability subject to service connection and service, a medical examination addressing the secondary service connection theories, in the context of no evidence suggestive of such association, is not warranted); Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  Therefore, the Board finds that a medical opinion is not necessary to substantiate the DIC claim, and is satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. 5103A(a)(2).

Service Connection for the Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In this case, the Board finds that the weight of the competent evidence demonstrates no link between the terminal assessment of congestive heart failure due to non-ischemic cardiomyopathy and the Veteran's active service.  The Veteran separated from service in September 1970.  He died in February 2010.  The death certificate lists the immediate cause of death as congestive heart failure due to non-ischemic cardiomyopathy.  At the time of his death, the Veteran was not service connected for a cardiovascular disease.  He was only service connected for bilateral acromioclavicular separation, instability and arthritis of the right knee, and fungus infection in both feet.

The Board finds that the weight of the lay and medical evidence of record demonstrates the Veteran sustained no cardiovascular injury, disease, or event in service.  The appellant has not alleged, and the evidence does not show, a cardiovascular injury, disease, or event in service.  STRs show no complaints, symptoms, findings, diagnoses, or treatment for cardiorespiratory disease or any related symptomatology.  The July 1970 service separation examination report shows a normal examination of the cardiovascular system.  The July 1970 examination report also noted negative chest X-ray findings upon service discharge.  The concurrent report of medical history completed by the Veteran shows that the Veteran denied palpitation or pounding heart and high or low blood pressure while noting pain or pressure in chest; however, the report of medical history indicates that the pain in chest refers to muscle spasm the Veteran had experienced in 1968 with no recurrence and no treatment required.  In this regard, the Board has not relied on the absence of evidence, including an absence of notation of cardiovascular problems in the STRs, but has relied on the affirmative evidence of record, which includes the July 1970 service separation examination report that shows a normal evaluation of the cardiovascular system, and the concurrent report of medical history showing that the Veteran denied symptoms of cardiovascular disease.  

The record reflects that the earliest diagnosis of heart disease was about 38 years after service in 2008.  See August 2012 VA Form 9 statement.  Moreover, the death certificate assessed that the approximate interval of onset between the terminal assessment of non-ischemic cardiomyopathy, which caused congestive heart failure and death, was one year.  The appellant asserts that the Veteran did not have the usual risk factors that cause heart-related problems and, therefore, the service-connected disabilities are the cause of the Veteran's terminal cardiovascular assessment; however, a September 2009 VA treatment record indicates that the Veteran's (non-service-related) risk factors for vascular disease included hypertension, hyperlipidemia, and obesity.  Similarly, a February 2010 VA treatment record, which is dated four days before the Veteran's death, showed cardiac risk factors of age, gender, high cholesterol, and hypertension.  Of note is the assessment that the approximate onset of hyperlipidemia and hypertension was in 2003.  See March 2003 VA treatment record.  Moreover, an August 2002 VA electrocardiogram showed no findings of heart disease, and during a March 2003 VA primary care visit, the Veteran denied any cardiovascular symptoms, which is some evidence that the Veteran's heart diseases manifested after this time.  Finally, a January 2006 VA annual examination report showed normal cardiac findings.  

Therefore, the record reflects that heart disease did not start until 2008, which is about 38 years after service separation, and the Veteran had post-service, non-service-related risk factors of potential heart disease indicated to be present from 2003, which is approximately 33 years after service separation.  Such absence of complaints, symptoms, findings, diagnosis, or treatment during service, at separation from service, or for many years thereafter, is highly probative evidence that the Veteran did not experience cardiovascular disease or symptomatology at any time during service or for many years thereafter.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board finds that the weight of the evidence demonstrates no relationship between the Veteran's terminal disorder and service or the service-connected disabilities at the time of death.  In all of her statements, the appellant has not indicated, and the record does not show, how the Veteran's cause of death might be related to the Veteran's active service.  The Board has considered the appellant's general contention that the Veteran's terminal assessment of congestive heart failure due to non-ischemic cardiomyopathy is related to the three service-connected disabilities of bilateral acromioclavicular separation, right knee instability and arthritis, and  fungus infection of both feet because these were the only physical problems the Veteran had until 2008 when he started having heart problems.  See September 2009 VA Form 9 statement.  This is not an accurate statement because the weight of the evidence shows that the Veteran had multiple non-service-related cardiovascular disease risk factors of hypertension, hyperlipidemia (high cholesterol), obesity, age, and gender.

The appellant has not offered any theory as to the nature of the relationship or association between the cardiovascular disorder that caused the Veteran's death and the service-connected musculoskeletal and skin disorders, especially given the distant anatomical locations and different body systems of the disorder that caused the Veteran's death and the service-connected disabilities (i.e. cardiovascular versus musculoskeletal and skin).  The appellant has also not provided any medical articles or treatises that tend to show a relationship or association between the Veteran's terminal assessment and the service-connected disabilities.  Moreover, as explained above, during the Veteran's life, VA physicians listed multiple cardiac risk factors, none of which is related to service or to any of the service-connected disabilities.    

As the cardiovascular disorder which caused or contributed to the Veteran's death was not shown in service, and the record does not demonstrate a causal link between his death and active service, or a causal link or association between his death and the service-connected disabilities, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


